Citation Nr: 1230154	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  06-38 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for diabetes mellitus. 

2. Entitlement to a rating in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft, prior to March 31, 2011, and in excess of 60 percent thereafter.

3. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Glen R. Bergmann, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969. 

This case was previously before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in Winston-Salem, North Carolina, (hereinafter RO).  The case was remanded for additional development by the Board in May 2009 and the available treatment records requested therein have been obtained. 

In January 2009, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2002).  During this hearing, the undersigned Acting Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO. 

A Board decision was issued on this case in May 2011.  However, portions of that decision were vacated and remanded by a February 2012 United States Court of Appeals for Veterans Claims (Court) decision, which was based on a February 2012 Joint Motion for Remand (JMR).  The Board notes that, in that JMR, the Veteran expressly indicated that he was not pursuing that portion of the May 2011 Board decision which denied compensable ratings for impotence and nephropathy, and therefore, these issues are no longer before the Board.

The Board points out that, during this appeal, in a rating decision dated September 2011, the Veteran was granted an increased rating for his coronary artery disease, to 60 percent, effective March 31, 2011.  Therefore, the issue in appellate status is as noted above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that further remand is warranted in this case.  Specifically, the Board notes that, in a JMR adopted by the Court in February 2012, a remand of several issues in a prior May 2011 Board decision was requested specifically because the Veteran had contended, in his January 2009 Board hearing, that his service connected disabilities of diabetes mellitus and coronary artery disease had increased in severity since his last VA examination, and that therefore, the Veteran was entitled to a more recent VA examination to better address the current level of severity of these disabilities.  The Board points out that the Veteran had several VA fee basis examinations in July 2011, which appeared to address these conditions; however, the main focus of these examinations was not the Veteran's diabetes or coronary artery disease, but rather some complications alleged to be secondary to these disabilities.  Regardless, as the Court Order was issued subsequent to these examinations, the Board must conclude that they were found inadequate to adequately assess the present level of severity of the Veteran's service connected coronary artery disease and diabetes mellitus, and that therefore, the Board must remand these issues in order that a further VA examination may be conducted.

As to the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU), the February 2012 Joint Motion for Remand indicated that this TDIU claim must also be remanded, because it was inextricably intertwined with the Veteran's increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board finds that this issue must also be remanded.

In addition, the Board points out that, since the May 2011 Board decision, a great deal of evidence has been associated with the Veteran's claims file which is relevant to this appeal, such as the July 2011 fee basis examinations, which has not been considered by the RO in the first place.  On remand, the RO must consider all relevant evidence of record in forming a decision.

Accordingly, these matters are hereby REMANDED to the RO for the following development: 

1.  The RO should undertake all necessary development to obtain and associate with the record all outstanding pertinent medical records from the Fayetteville VAMC and from any other source(s) or facility(ies) identified by the Veteran.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should be noted in the Veteran's claims file, and he and his representative so notified.  The Veteran is also free to submit any pertinent medical or other records in his possession, and the RO should afford him the opportunity to do so before arranging for him to undergo a medical examination. 

2.  Following the receipt of all evidence received pursuant to the above-requested development, the RO should arrange for the Veteran to undergo a comprehensive VA examination to determine the current severity of his diabetes mellitus.  All indicated testing in this regard should be accomplished, and all findings should be reported in detail.  The complete claims folder, including a copy of this REMAND, must be furnished to, and be reviewed by, the examiner.  All examination findings, along with the complete rationale for each opinion expressed and conclusion reached (to include, as appropriate, citation to specific evidence of record), should be set forth in a typewritten report. 

3.  The RO should also arrange for the Veteran to undergo a comprehensive VA examination to determine the current severity of his coronary artery disease.  All indicated testing in this regard should be accomplished, and all findings should be reported in detail.  The complete claims folder, including a copy of this REMAND, must be furnished to, and be reviewed by, the examiner.  All examination findings, along with the complete rationale for each opinion expressed and conclusion reached (to include, as appropriate, citation to specific evidence of record), should be set forth in a typewritten report. 

4.  Further, the RO should arrange for the Veteran to undergo a comprehensive VA examination to determine what impact his service connected disabilities have on his employability.  All indicated testing in this regard should be accomplished, and all findings should be reported in detail.  The complete claims folder, including a copy of this REMAND, must be furnished to, and be reviewed by, the examiner.  All examination findings, along with the complete rationale for each opinion expressed and conclusion reached (to include, as appropriate, citation to specific evidence of record), should be set forth in a typewritten report. 

5.  To help avoid future remand, the RO must ensure that all requested development has been completed (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet.App. 268 (1998). 

6.  The RO must also review the claims file and ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  In particular, the RO should ensure that the new notification requirements and development procedures contained in sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully complied with and satisfied. 

7.  After completion of the above requested development, and any other development deemed warranted by the record, the RO should adjudicate these claims on appeal in light of all pertinent evidence (to specifically include all that added to the record since the issuance of the last supplemental statement of the case on the matters on appeal) and legal authority.  The RO must provide adequate reasons and bases for its determinations. 

8.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


